Citation Nr: 1752150	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  10-47 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for asthma.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a neck disability. 

4.  Entitlement to service connection for a bilateral shoulder disability.

5.  Entitlement to service connection for a bilateral elbow disability.

6.  Entitlement to service connection for a bilateral wrist disability.

7.  Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to service connection for a bilateral ankle disability.

9.  Entitlement to service connection for dysentery.


10.  Entitlement to service connection for a dental and gum disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 2005 to November 2009.  He was awarded, among others, the Combat Action Ribbon, a Navy and Marine Corps Commendation Medal for Meritorious Service, and a Navy and Marine Corps Commendation Medal for Heroic Service, all related to his service in Afghanistan.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was later transferred to the Louisville, Kentucky VA RO.  

In July 2017 the Veteran testified before the Board via videoconference.  A transcript of the testimony offered at the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has disabilities related to his verified combat service.  He has offered a history of several injuries, including being thrown from a vehicle in combat.  His personnel records document participation in combat.  His service treatment records document indications of recurrent joint pain at discharge, including of the low back, wrists, shoulders, feet, and knees.  He has also asserted that he may qualify for benefits for undiagnosed illness, or that his disabilities are related to exposure to burn pits during his service.  He asserts that he has a gastrointestinal disability related to his service, particularly a dysentery infection.  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder. See Libertine v. Brown , 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Here, the Veteran was afforded a VA examination to address his claims in January 2010, within three months of his discharge.  Examination at that time resulted in no abnormalities of the neck, back, shoulders, elbows, wrists, knees and ankles.  

Following the January 2010 VA examination, VA records document the Veteran's 2011 reports of neck and back pain in and since service.  They also reflect the Veteran's reports of elbow and forearm numbness, as well as shin splints.  VA chiropractic records document assessment of cervical, thoracic and lumbar segmental dysfunction in January 2012.  A November 2012 VA MRI report reflects an impression of degenerative disc disease (DDD) of the lumbar spine causing severe canal stenosis.  Subsequent VA records show DJD/DDD of the lumbar spine, as well as the Veteran's continued reports of low back and neck pain.  It is unclear from the Veteran's VA records whether a disability of the cervical spine has been formally assessed, but the Veteran has consistently complained of neck pain.

In July 2017, the Veteran testified before the Board.  At that time, his representative clarified that the Veteran primarily asserted that he had disabilities of the neck and low back, and that he did not have any diagnoses with respect to the bilateral elbows, wrists, ankles, knees or shoulders.  She explained that the Veteran had been told by various medical providers that he had "referred pains" of the elbows, wrists, ankles, knees and shoulders.  The Veteran also asked that the claim be considered under the regulations relating to undiagnosed illness for Persian Gulf veterans.  The Veteran's personnel records document his service in Iraq, in Southwest Asia.  38 C.F.R. § 3.317(e)(2) (2017).  

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection.  38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317 (a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 38 C.F.R. § 3.317 (a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317 (b).

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail. 

Here, the Veteran has not been examined since 2010.  As noted, a low back disability has been assessed, and the record suggests that the Veteran has a disability of the cervical spine as well.  He is claiming referred pains of the upper and lower extremities, including apparent neuropathy, related to these disabilities.  Moreover, no VA examination has addressed the question of undiagnosed illness based upon service in Southwest Asia, or the circumstances of the Veteran's combat service.  Accordingly, the matters are remanded for further examination.  38 C.F.R. § 4.2.

The Veteran also seeks entitlement to service connection for dysentery, or residuals thereof.  The Board's review indicates that on VA examination in February 2010, there was no evidence of dysentery, and that subsequent medical records do not indicate any assessed dysentery.  However, the Veteran has reported bowel symptoms since his service.  Accordingly, the VA examination should address this claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2009).

The Veteran seeks entitlement to a compensable evaluation for asthma.  A review of the record shows that he has not been examined since February 2010 to determine the severity of this disability.  Moreover, VA records indicate that the disability has worsened since the last examination.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the issue is remanded.  

Lastly, the Board notes that since the latest adjudication of the matters in a November 2010 Statement of the Case (SOC), including the issue of entitlement to service connection for a dental and gum disability, numerous VA records were associated with the claims file.  Although they do not appear to contain assessment of any dental or gum disability, the absence of such is relevant.  Accordingly, the claim of entitlement to service connection for a dental and gum disability is remanded for issuance of a Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 19.31 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination(s) to determine the nature and etiology of the Veteran's claimed disabilities of the neck, low back, shoulders, elbows, wrists, knees, ankles and gastrointestinal system.  The claims file must be reviewed by the examiner(s), and a note that it was reviewed should be included in the reports.  After reviewing the claims file and examining the Veteran, the examiner(s) should answer the following questions:

(a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability, including DJD/DDD of the lumbar spine, is related to his active duty service, to include his combat service and any environmental hazard exposure in the Persian Gulf?

(b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran has, or has ever had, a neck disability, related to his active duty service, to include his combat service and any environmental hazard exposure in the Persian Gulf?

(c) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran has, or has ever had, a disability of the shoulders, elbows, wrists, knees, or ankles related to his active duty service, to include his combat service and any environmental hazard exposure in the Persian Gulf?

(d) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran has, or has ever had, a gastrointestinal disability (other than gastroesophageal reflux disease (GERD) with mild intermittent gastritis), related to his active duty service, to include his combat service and any environmental hazard exposure in the Persian Gulf

(e) For any claimed symptoms not attributable to a known diagnosis, is it at least as likely as not (a fifty percent probability or greater) that they are symptoms or manifestations of a medically unexplained chronic multisymptom illness?

A medically unexplained chronic multisymptom illness for the purposes of this question is manifested by symptoms and signs such as fatigue, pain, disability out of proportion to physical findings and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317 (a)(2)(ii).

Review of the entire claims file is required; however, attention is invited to the Veteran's combat service and his reports of injury, particularly to the neck and back, the medical records reflecting complaints of shin splints in and since service, the Veteran's reports of exposure to fumes from burn pits, his service in Southwest Asia, the indication of polyarthralgia in the VA treatment records and the Veteran's reports of bowel symptoms in and since service, with a history of dysentery.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.   See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected asthma.

The claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

An explanation for all opinions expressed must be provided.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests, including pulmonary function testing (PFTs) that are deemed necessary for an accurate assessment must be conducted.

3.  After completion of the above development, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted in full the RO must issue a Supplemental Statement of the Case.
	


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




